Citation Nr: 1515531	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-20-069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches.

2.  Entitlement to a rating in excess of 20 percent for acromioclavicular separation of the right (dominant) shoulder with symptoms of impingement and degenerative arthritis.

3.  Entitlement to a rating in excess of 10 percent for folliculitis of the torso and upper and lower extremities.

4.  Entitlement to service connection for a right hand condition, including as secondary to service-connected right shoulder disability.

5.  Entitlement to service connection for sleep apnea, including as due to an undiagnosed illness.

6.  Entitlement to service connection for a right wrist condition, diagnosed as C7 radiculopathy, including as due to an undiagnosed illness or as secondary to a cervical spine condition.
7.  Entitlement to service connection for gastrointestinal (GI) problems, including as due to an undiagnosed illness.

8.  Entitlement to service connection for a cervical spine condition, including fracture at C4-C5.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral ankle condition, including as secondary to service-connected low back disability, and if so whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to December 1997, including service in Southwest Asia from September 1990 to March 1991.  His awards include the Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) from September 2009, September 2010, and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of reimbursement for medical expenses for an aneurysm surgery was raised by the record in a May 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a right hand condition, sleep apnea, right wrist condition, GI problems, a cervical spine condition; an initial compensable rating for headaches; and higher ratings for right shoulder disability and folliculitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied the Veteran's claim of service connection for bilateral ankle condition, and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the September 2001 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim of entitlement to service connection.

3.   The Veteran's right ankle condition, diagnosed as osteochondral defect and degenerative arthritis, had its onset in service.

4.   The Veteran's left ankle condition, diagnosed as osteochondral defect, had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral ankle condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
2.  Resolving all doubt in favor of the Veteran, osteochondral defect and degenerative arthritis of the right ankle were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Resolving all doubt in favor of the Veteran, osteochondral defect of the left ankle was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening claim

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

A September 2001 rating action denied service connection for bilateral ankle condition.  The Veteran did not file an NOD with the September 2001 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the September 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The September 2001 decision denied service connection for bilateral ankle condition because the RO found that there was no evidence of a current chronic disability of the ankles.  Evidence submitted since the September 2001 final decision includes a June 2010 VA examination report that diagnoses the Veteran with osteochondral defects of the bilateral ankles and degenerative arthritis of the right ankle.  The VA examination report was not previously submitted to agency decisionmakers and it raises a reasonable possibility of substantiating the claim.  It is therefore new and material.  Shade.  Thus, the Board reopens the Veteran's claim of entitlement to service connection for bilateral ankle condition for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Bilateral ankle condition

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At a September 2000 Decision Review Officer (DRO) hearing and in multiple treatment records and examinations, the Veteran testified that in service he drove rigid inflatable boats at 40 mph for hours at a time.  He had to stand while driving, gripping the unpadded wheel, so the shock of the boat hitting the water was absorbed by the body.  He submitted an August 2004 National Defense Magazine article describing how the Navy was retrofitting its high-speed boats with shock-absorbing equipment.  "[I]t took several years for the U.S. Special Operations Command to determine, through medical surveys, that the crews were suffering an unusual high rate of injuries, ranging from sprained ankles to broken backs and whiplash."  This is the type of craft the Veteran piloted during service.  The article noted, "[b]oth the craft operators and passengers get hurt during rides, but the crews experience a higher level of injury because they spend more time on the boat."

A June 2010 VA examiner diagnosed osteochondral defects of bilateral ankles and degenerative arthritis of the right ankle (MRI showing remote ligamentous injury of both lateral and medial ligaments associated with tibiotalar degenerative changes).  The examiner, who did not review the claims file, opined that the Veteran's bilateral ankle condition is not related to his service-connected low back disability.  However, the examiner did not address direct service connection.

In a February 2010 treatment record, the Veteran's treating physician stated that the Veteran has moderate to severe pain in his ankles as a result of chronic orthopedic issues from repetitive trauma sustained in service.  This opinion is consistent with the Veteran's competent lay evidence and the treatise evidence.  There is no contrary medical opinion evidence.  Thus, the Board finds that the evidence is at least in equipoise and service connection is warranted.


ORDER

New and material evidence to reopen a claim of service connection for bilateral ankle condition has been presented; to this extent, the appeal is granted.

Resolving all doubt in favor of the Veteran, service connection for osteochondral defect and degenerative arthritis of the right ankle is granted.

Resolving all doubt in favor of the Veteran, service connection for osteochondral defect of the left ankle is granted.


REMAND

The Veteran seeks service connection for sleep apnea, a right wrist condition, and GI problems, all as due to an undiagnosed illness.  He also seeks service connection for a right hand condition, including as secondary to service-connected right shoulder disability, and a cervical spine condition.  Finally, he seeks an initial compensable rating for headaches, and higher ratings for right shoulder disability and folliculitis.  For the reasons that follow, these claims must be remanded.

Affecting all eight issues on appeal, the Veteran has requested a DRO hearing at his local RO to provide testimony regarding his appeal.  (See June 2012 substantive appeal, February 2015 hearing clarification response.)  However, to date such hearing has not been provided.  Therefore, a remand is required.  See 38 C.F.R. § 3.103(c) (2014).

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has not been provided with VA examinations addressing the undiagnosed illness aspect of his claims, or his sleep apnea, GI problems, or folliculitis.  The most recent examinations provided for his claims for higher ratings are dated in June 2010 (right shoulder) and March 2012 (headaches).  The Board finds it appropriate to remand the claims to afford the Veteran an opportunity to undergo VA examinations based on a complete record to assess the current nature and etiology of his claimed conditions, particularly in light of the place, type and circumstances of his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection is in effect for carpal tunnel in both wrists.  The Veteran's only current right hand diagnosis is "right hand sprain," diagnosed by the April 2010 VA examiner.  The Veteran reported that his right hand pain initially started in service when he fell on it while carrying a heavy pack; this injury is substantiated by service treatment records.  The examiner opined that the right hand sprain is not caused by his service-connected right shoulder condition.  Of note, this VA examiner never reviewed the claims file.  Further, no medical opinion has been provided regarding direct service connection; such should be obtained on remand.

Finally, the most recent VA treatment records associated with the claims file are dated in June 2012.  On remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records.  Any identified records should be obtained.
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a DRO following the usual procedures.  A copy of the notice letter concerning the time and date of the hearing should be placed in the record.

2.  Ask the Veteran to identify any private or VA providers who treated him for sleep apnea, right wrist, GI problems, right hand, cervical spine, headaches, right shoulder disability, and/or folliculitis after June 2012.  After securing any necessary authorizations, obtain any identified treatment records, physically or electronically.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of sleep apnea, right wrist condition, GI problems, right hand condition, cervical spine condition, headaches, right shoulder disability, and/or folliculitis during or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any outstanding records with the claims file, schedule the Veteran for appropriate VA examinations to determine the severity of his headaches, right shoulder disability, and folliculitis.  The examiners should review the claims file and note such review in the report.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports.

5.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate examination to address the etiology of any diagnosed right hand condition.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed to the extent possible and all findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

a.  Identify all right hand diagnoses found to be present since January 2010.

b.  State whether it is at least as likely as not that any right hand disability found to be present is related to or had its onset in service.  The Veteran's 1996 fall on his right wrist should be addressed.

c.  State whether it is at least as likely as not that any right hand disability found to be present is caused or aggravated by his service-connected carpal tunnel.  For the purposes of this question, aggravation is defined as made permanently worse or increased in severity beyond the natural progress of the disease.

6.  After associating any outstanding records with the claims file and completing any other development deemed appropriate, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right wrist condition, sleep apnea, and GI problems.  The examiner is asked to review the claims file, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:
(a)  Please state whether the symptoms of each claimed condition (right wrist; sleep apnea; GI) are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?
(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the claims file.

7.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


